Citation Nr: 0823782	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-33 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty with the Philippine 
Commonwealth Army from November 1941 to April 1942 and in the 
Regular Philippine Army from June 1945 to February 1946.  He 
died in October 1994.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

Although the February 2006 rating decision, May 2006 
Statement of the Case, and May 2007 Supplemental Statement of 
the Case reflect that the RO addressed the threshold matter 
of new and material evidence, the Board itself must make a 
determination as to whether evidence is new and material 
before addressing the merits of a claim.  Barnett v. Brown, 8 
Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  
Thus, the question as to whether the evidence before the 
Board is new and material will be discussed below.


FINDINGS OF FACT

1.  The claim for service connection for the cause of the 
veteran's death was previously denied by a February 2000 
rating.  The appellant did not appeal this determination.

2.  Evidence received since the prior rating decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The February 2000 rating decision that denied the claim 
for service connection for the cause of the veteran's death 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has not been received to reopen 
a claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in an April 2005 letter.  Moreover, by 
this letter, the claimant was advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the February 2006 rating decision at issue.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) also issued a decision in Kent v. Nicholson, 20 Vet. 
App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition claimed.  In addition, VA must consider 
the bases for the prior denial and respond with a notice 
letter that describes what evidence would be needed to 
substantiate the element or elements that were found to be 
insufficient to establish service connection in the previous 
denial.

In this case, the Board notes that the April 2005 VCAA letter 
explained to the appellant what constitutes "new" evidence 
and what constitutes "material" evidence.  Furthermore, the 
January 2006 VCAA letter explained what new evidence must 
show in order to support to the claim to reopen as well as 
what evidence is required to support the underlying claim for 
service connection for the cause of the veteran's death.  
Thus, the Board concludes that the claimant has been provided 
with the type of notice contemplated by the Court in Kent and 
no additional notice is necessary.

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Finally, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, no further action is necessary to assist the 
claimant with this claim.

In this regard it is noted that the veteran's terminal 
treatment records have not been obtained and the appellant 
contends that the failure to secure these records is error.  
However, the veteran died as a result of injuries sustained 
in a motor vehicle accident and the appellant has identified 
these records as pertaining to treatment in connection with 
this accident.  Significantly, she does not contend that 
these treatment records would establish or even suggest a 
nexus between the veteran's death and his period of military 
service.  Accordingly, the Board finds the evidence of record 
sufficient upon which to render a decision.  

In this regard, it is noted that a remand to obtain medical 
evidence based on the veteran's allegation of error without 
further suggestion that this evidence would substantiate her 
claim is unnecessary and would constitute an unreasonable 
delay and expenditure of scarce VA resources.  See 38 C.F.R. 
§ 3.303; Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's 
statutory duty to assist is not a license for a "fishing 
expedition").

An etiological opinion has not been obtained in response to 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  However, VA is not obligated to obtain such 
an opinion unless and until there is new and material 
evidence to reopen the claim.  See 38 C.F.R. § 3.159 
(c)(4)(C)(iii).  As the Board will conclude below, there is 
no new and material evidence to reopen the claim.

Accordingly, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist her in the 
development of her claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

In a February 2000 rating decision, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  Thus, 
the decision became final because the appellant did not file 
a timely appeal.

The claim of entitlement to service connection for the cause 
of the veteran's death may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The appellant filed this application to reopen her 
claim in April 2005.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In a claim of service connection for the cause of the 
veteran's death, evidence must be presented that links the 
fatal disease to a period of military service or to an 
already service-connected disability.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2007).  Evidence must 
be presented showing that a service-connected disability is 
either the principal or contributory cause of death.  A 
service-connected disability is the principal cause of death 
when that disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death must be causally connected to death and must 
have substantially or materially contributed to death; 
combined to cause death; or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312.

In certain circumstances, federal regulations provide that 
service connection will be presumed.  Specifically, certain 
diseases, including cardiovascular or respiratory diseases, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, the law provides for 
presumptions that certain diseases, under certain 
circumstances, were incurred in service when developed by a 
former prisoner of war (POW).  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a)(5), 3.309(c).  In particular, "if a veteran is a 
former POW, the following diseases shall be service connected 
if manifest to a degree of disability of 10 percent or more 
at any time after discharge or release from active military 
naval, or air service even though there is no record of such 
disease during service . . . atherosclerotic heart disease or 
hypertensive vascular disease (including hypertensive heart 
disease) and their complications (including myocardial 
infarction, congestive heart failure, arrhythmia)."  
38 C.F.R. § 3.309(c).

The pertinent evidence before VA at the time of the prior 
final decision consisted of the veteran's service medical 
records, which are silent with respect to cardio respiratory 
complaints; post-service medical records showing that, in 
March 1992, the veteran was hospitalized for acute 
gastroenteritis; and the veteran's Certificate of Death which 
showed that he died on October [redacted], 1994.  The immediate cause 
of death was listed as cardio respiratory arrest, the 
antecedent cause was listed as cerebral hemorrhage, the 
underlying cause was skull fracture, and another significant 
condition contributing to death was identified as vehicular 
accident.  

During the veteran's lifetime, he was not service connected 
for any disabilities.  

Accordingly, by the February 2000 rating decision, the RO 
found that there was no evidence that the veteran's cause of 
death was related to his period of active service and the 
claim was denied.

The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
claim.

In support of her application to reopen the claim, the 
appellant submitted duplicates of previously submitted 
evidence as well as a copy of the veteran's Affidavit for 
Philippine Army Personnel executed in January 1946 in which 
he reported that he had not incurred any wounds or illness in 
service.  

In addition, in a substantive appeal received in October 
2006, the appellant maintained that her husband was a POW and 
that she was entitled to benefits pursuant to 38 C.F.R. 
§ 3.309(c).  An affidavit from two individuals claiming to 
have been detained as prisoners of war (POW) with the veteran 
was received in September 2000.  

In this regard, it is noted that, in Ashford v. Brown, 10 
Vet. App. 120 (1997), the Court held that when a veteran 
attempts to reopen a claim by bringing a new etiological 
theory for the causation of his disease than that which was 
previously addressed in the earlier final denial, such new 
theory of causation does not itself constitute a new claim, 
obviating the necessity of presenting new and material 
evidence for that same claim.  Thus, the appellant's new 
theory of service connection for the cause of the veteran's 
death (disabilities related to his alleged detention as a 
POW) is not a basis for reopening her claim of entitlement to 
service connection for the cause of the veteran's death.  The 
Board must therefore proceed to analyze whether new and 
material evidence has been submitted since the final February 
2000 rating decision.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  First, the veteran's 
Affidavit for Philippine Army Personnel reflects that he had 
not incurred any wounds or illness in service.  Accordingly, 
this Affidavit does not constitute evidence that raises a 
reasonable possibility of substantiating the claim that the a 
disease or injury sustained during the veteran's period of 
active duty service resulted in or contributed to the cause 
of his death.  The claim for service connection therefore 
cannot be reopened on the basis of this evidence.  38 C.F.R. 
§ 3.156(a).

Regarding the appellant's claim that the veteran was a POW, 
it is noted that the veteran's Affidavit for Philippine Army 
Personnel reflects that he indicated that he was captured as 
a POW.  However, the Board must accept the findings of the 
appropriate service department that a person was a prisoner 
of war unless a reasonable basis exists for questioning it.  
See 38 C.F.R. § 3.1(y).  In April 1954, the service 
department certified that the veteran's alleged POW status 
was not substantiated.  Inasmuch as service department 
records do not verify that the veteran was a POW, no claim 
filed by the appellant is entitled to service connection 
under 38 C.F.R. § 3.309(c).  

Despite the appellant's statements that disease or injury 
sustained during the veteran's military service caused or 
contributed to his death, as a layperson without medical 
expertise or training, her statements alone are not competent 
evidence of a nexus between the cause of the veteran's death 
and his service.  Particularly in light of the fact that the 
Certificate of Death identifies his death as due to a 
vehicular accident.  For the same reason, a lay affidavit 
received in September 2000 from former servicemen is not new 
and material.  Although lay evidence is acceptable to prove 
the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) and Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).

Although the appellant has submitted new evidence that was 
not before the RO in February 2000, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  The new evidence does not show that the 
veteran's cause of death was related to his period of active 
service.  The evidence shows that the veteran died many years 
after his separation from service due to cardio respiratory 
arrest, cerebral hemorrhage, and skull fracture with 
vehicular accident as a significant factor contributing to 
death.  The evidence does not show any relationship between 
the causes of death and the veteran's service, or that any 
service-connected disability caused or contributed to the 
veteran's death.  Therefore, the new evidence is not 
material, the claim for service connection for the cause of 
the veteran's death is not reopened, and the benefit sought 
on appeal remains denied.







ORDER

New and material evidence not having been received, the 
application to reopen the claim for service connection for 
the veteran's cause of death, is denied.



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


